Rose, J.,
dissenting.
In my opinion the decree in the divorce case; of Garrett v. Garrett was evidence of the wife’s divorce when introduced in the present prosecution of her former husband for murder. For the purpose of granting the wife a divorce the district court was a court of general jurisdiction. In the suit for divorce, the record showed that the district court had jurisdiction of both husband and wife and of the subject-matter of the suit for divorce. In connection therewith the decree of divorce, when entered on the journal of the district court, was, in collateral proceedings, its own evidence of the district court’s jurisdiction to sever the marriage relation of the Garretts. If the decree was in fact entered a day too soon, an attack on that ground was available to defendant on appeal only. There was no appeal from the decree granting defendant’s former wife a divorce. The husband and the wife were in fact separated when she testified against him. To each other the relation *382of husband and wife did not exist. The statute requiring an interval of six months between the service of summons in the divorce case and the granting of a decree of divorce therein had served its purpose. The judicial interpretation that excludes the decree, of divorce as evidence in the prosecution for murder required a resort to technicalities that defeat the purpose of the criminal law. In my view of the record, the conviction of defendant in the prosecution for murder should not be set aside on the ground stated in the opinion of the majority.
Good, J., concurs in dissent.